MEMORANDUM *
Jamie Ernest Moreno (“Moreno”) pled guilty to one count of conspiracy to distribute cocaine, in violation of 21 U.S.C. § 841(a)(1) and § 846, pursuant to a plea agreement.
Moreno and the government agree that the district court judge failed to set forth the nature of the conspiracy charge during the plea colloquy. Accordingly, Moreno’s plea cannot stand. See United States v. Bruce, 976 F.2d 552, 560 (9th Cir.1992).
Moreno’s guilty plea and sentence are therefore vacated, and the case remanded to the district court for further proceedings.
VACATED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.